Exhibit 10.1
SECOND AMENDMENT TO LEASE
     THIS SECOND AMENDMENT TO LEASE (the “Second Amendment”), dated and
effective as of June 11, 2010, by and between the West Virginia Economic
Development Authority, a West Virginia public corporation and government
instrumentality, having its principal office at 160 Association Drive,
Charleston, West Virginia 25311-1217 (hereinafter referred to as “Landlord”),
and rue21, inc., a Delaware corporation, successor-in-interest to Pennsylvania
Fashions, Inc., having its principal office at 800 Commonwealth Drive,
Suite 100, Warrendale, Pennsylvania 15086 (hereinafter referred to as “Tenant”).
     WITNESSETH THAT:
     WHEREAS, Landlord and Tenant are parties to that certain Lease dated
June 28, 1999 for an approximately 189,600 square foot building and associated
improvements located at the Three Springs Industrial and Business Park in
Weirton, Brooke County, West Virginia (the “Lease”);
     WHEREAS, Landlord and Tenant are parties to that certain First Amendment to
Lease (the “First Amendment”) dated and effective as of April 1, 2002 whereby
Landlord agreed to temporarily modify the Base Rent as provided for in the First
Amendment; and
     WHEREAS, Landlord and Tenant agree to amend the Lease to extend the Initial
Term, as defined in the Lease, until December 31, 2012 with all other terms and
conditions of the Lease remaining the same, and all as provided for herein.
     NOW, THEREFORE, for and in consideration of the foregoing preambles, of the
mutual promises and covenants contained herein, of Ten Dollars ($10.00) cash in
hand paid by Tenant to Landlord, and the other good and valuable consideration,
the receipt and sufficiency of all of which is hereby acknowledged, the parties
hereby agree as follows:
     1. Initial Term. The Initial Term set forth in Section 3.01 of the Lease is
hereby modified to read as follows: “The initial term (“Initial Term”) of this
Lease shall commence on the Rent Commencement Date and shall expire on
December 31, 2012.”
Landlord and Tenant further acknowledge that Tenant reserves the option to
extend the Term of the Lease for an additional five (5) years pursuant to
Section 3.03 of the Lease, and by the extension of the Initial Term in this
Paragraph 1 above, the deadline for Tenant to deliver written notice of its
intent to exercise shall be extended to June 30, 2011.
     2. Effect of Amendment. All other terms and conditions of the Lease shall
remain and continue in full force and effect and shall be deemed unchanged
except to the extent amended herein.

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, Landlord and Tenant have caused this Amendment to be
executed and delivered by their duly authorized officers as of the date first
above written.

                  LANDLORD:       West Virginia Economic Development Authority
 
               
WITNESS:
           
 
               
By:
 /s/ Erin C. McCoy    
By:
 /s/ David A. Warner            

Erin C. McCoy       David A. Warner  
Its:
  Assistant Secretary / Treasurer       Its: Executive Director
 
                TENANT:       rue21, inc.
 
               
WITNESS:
           
 
               
By:
 /s/ David C. Bodette    
By:
 /s/ Robert Thomson            
 
David C. Bodette       Robert Thomson  
Its:
  Real Estate Counsel       Its: Senior Vice President of Real Estate

 